FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                    February 26, 2021
                       _________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
    URSULA LENHARDT,

          Plaintiff - Appellant,

    v.                                                No. 20-3061
                                         (D.C. No. 5:18-CV-04125-SAC-ADM)
    MHALSA HOSPITALITY, INC.;                          (D. Kan.)
    RAKESH M. PAI,

          Defendants - Appellees,

    and

    JESSE OJEDA,

          Defendant.
                       _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before BACHARACH, Circuit Judge, LUCERO, Senior Circuit Judge, and
PHILLIPS, Circuit Judge.
                  _________________________________




*
     We conclude that oral argument would not materially help us to
decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
     This appeal grew out of a lawsuit for employment discrimination.

The plaintiff, Ms. Ursula Lenhardt, is an immigrant who worked for a

motel in Kansas. During her employment, Ms. Lenhardt allegedly

experienced sexual harassment, spurring her to quit the job in 2015. She

later sued the employer under Title VII, claiming employment

discrimination. The district court entered judgment on the pleadings in

favor of the employer, but allowed Ms. Lenhardt to seek leave to amend

the complaint.

     She tried, beefing up her claim under Title VII and adding a claim

under 42 U.S.C. § 1981. But the district court regarded both claims as

deficient even with the additions proposed in the amended complaint, so

the court denied leave to amend on the ground of futility. We affirm.

1.   We conduct de novo review on the issue of futility.

     When reviewing denial of leave to amend, we apply the abuse-of-

discretion standard. Castanon v. Cathey, 976 F.3d 1136, 1144 (10th Cir.

2020). Though this standard is deferential, we regard a legal error as an

abuse of discretion. Clark v. State Farm Mut. Auto. Ins. Co., 433 F.3d 703,

709 (10th Cir. 2005). And futility involves a legal issue, so we conduct de

novo review when the district court disallows amendment of a complaint

based on futility. Peterson v. Grisham, 594 F.3d 723, 731 (10th Cir. 2010).




                                     2
2.    Title VII: Ms. Lenhardt was late in submitting an administrative
      claim.

      The adequacy of Ms. Lenhardt’s Title VII allegations turns on the

timing of her administrative complaint. Under Title VII, a victim of

employment discrimination can sue only after filing an administrative

complaint with the Equal Employment Opportunity Commission or a

similar agency for the state or locality. 42 U.S.C. § 2000e–5(e)(1); Proctor

v. United Parcel Serv., 502 F.3d 1200, 1206 n.3 (10th Cir. 2007). The

administrative complaint is due 300 days after the alleged discrimination.

42 U.S.C. § 2000e–5(e)(1).

      Ms. Lenhardt filed an administrative complaint in 2018. But she had

quit the job roughly 2 ½ years earlier. So the administrative complaint

would ordinarily be considered late.

      But the 300-day period can be equitably tolled when an external

impediment prevents the victim of employment discrimination from

asserting a statutory right. Million v. Frank, 47 F.3d 385, 389 (10th Cir.

1995). Ms. Lenhardt urges equitable tolling, arguing that the employer

prevented her from asserting a claim after she had quit.

      She bases this argument on harassment by a former coworker, Mr.

Jesse Ojeda. According to Ms. Lenhardt, Mr. Ojeda harassed her at the

motel’s direction in a ploy to (1) distract her from filing a discrimination

charge or (2) intimidate her into inaction.


                                       3
     We must determine whether this allegation would prevent dismissal.

To make this determination, we consider whether Ms. Lenhardt has pleaded

enough factual content for the court to reasonably infer that the employer

impeded her from timely filing an administrative complaint. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

     We assume without deciding that Ms. Lenhardt plausibly pleaded the

motel’s ultimate responsibility for Mr. Ojeda’s harassment. In our view,

however, Ms. Lenhardt’s allegations wouldn’t plausibly suggest an

inability to timely file an administrative complaint. We thus agree with the

district court that the proposed amendments would not have prevented

dismissal of the claim under Title VII.

3.   42 U.S.C. § 1981: Ms. Lenhardt failed to plead a plausible claim.

     Ms. Lenhardt also tried to add a claim under 42 U.S.C. § 1981. This

statute prohibits race discrimination in the making of contracts. 42 U.S.C.

§ 1981(a). For this claim, Ms. Lenhardt alleges that a co-owner of the

motel tried to seduce her and retaliated against her through sexual assault

and discrimination rather than providing her with documentation required

for lawful employment as an immigrant.

     Though her allegations do suggest misconduct, Ms. Lenhardt ties the

misconduct to race discrimination based solely on an assertion that the

sexual discrimination had been racially motivated. That bare assertion is



                                      4
not enough. We thus conclude that the proposed amendments would not

have prevented dismissal of the new claim under 42 U.S.C. § 1981.

     Affirmed.

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                    5